United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2392
Issued: August 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 27, 2010 appellant filed an appeal from an April 8, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) concerning a schedule award. Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than five percent impairment of the
left upper extremity and five percent right upper extremity, for which she received schedule
awards.
On appeal, appellant contends OWCP adjudicated her claim under the wrong edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.)
(A.M.A., Guides).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 28, 2006 appellant, then a 58-year-old mail processing/distribution clerk, filed
an occupational disease claim alleging that on August 17, 2006 she first realized that her bilateral
carpal tunnel syndrome was employment related. OWCP accepted the claim for bilateral carpal
tunnel syndrome and authorized carpal tunnel release surgery, which occurred on February 2 and
27, 2007. On March 6 and December 12, 2008 appellant filed claims for schedule awards.
On August 2, 2009 Dr. Neil Ghodadra, OWCP’s medical adviser, concluded appellant
had four percent right upper extremity and four percent left upper extremity impairment. He
utilized Table 15-23, page 449 of the A.M.A., Guides. Dr. Ghodadra related that grade modifier
2 for carpal tunnel entrapment resulted in a four percent impairment in each upper extremity. He
listed February 7, 2008 as the date of maximum medical improvement.
By decision dated August 26, 2009 OWCP granted appellant schedule awards for four
percent the right and left upper extremities. The period of the awards ran from February 7 to
July 30, 2008.
On September 18, 2009 appellant requested an oral hearing before OWCP’s hearing
representative, which was held on December 7, 2009.
OWCP subsequently received a September 2, 2009 report from Dr. Mark Greatting, a
treating Board-certified orthopedic surgeon, concluded that appellant had 13 percent impairment
of the left upper extremity and 15 percent impairment of the right upper extremity using the fifth
edition of the A.M.A., Guides.
In a December 23, 2009 report, Dr. Lisa Snyder, a Board-certified physiatrist of
professorial rank, found that appellant had five percent permanent impairment to each upper
extremity. Referring to Table 15-23, page 4492 of the sixth edition of the A.M.A., Guides, she
found a grade modifier 3 based on test findings; a grade modifier 2 based on history and a grade
modifier 1 based on physical examination for each upper extremity. This resulted in an average
grade 2 modifier or five percent impairment using Table 15-23, page 449. Dr. Snyder noted that
the QuickDASH functional scale score of 50 which result in a grade modifier 2. She noted that a
grade modifier 2 yielded five percent upper extremity impairment and that the QuickDASH
modifier of 5 correlated with that determination. Dr. Snyder concluded that the QuickDASH
modifier would not change the upper extremity impairment rating of five percent.
By decision dated February 1, 2010, OWCP’s hearing representative set aside the
August 26, 2009 and directed OWCP to refer Dr. Snyder’s medical report for review by its
medical adviser.
On February 7, 2010 Dr. Ghodadra reviewed Dr. Snyder’s December 23, 2009 report and
concurred with her impairment rating. Using Table 15-23, page 449 the QuickDASH score of 50

2

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled Entrapment/Compression
Neuropathy Impairment.

2

and the motor nerve conduction block corresponded to five percent permanent impairment in
each upper extremity.
By decision dated April 8, 2010, OWCP granted appellant a schedule award for an
additional one percent impairment of the left and right upper extremities. The period of the
award was for 6.24 weeks.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment class for the
Diagnosed Condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net
adjustment formula is GMFH - CDX + GMPE - CDX + GMCS - CDX.9
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome and underwent
carpal tunnel release surgery for the right hand on February 1, 2007 and the left hand on
February 27, 2007.
Appellant filed claims for a schedule award on March 6 and
December 12, 2008.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. See Billy B. Scoles, 57 ECAB 258 (2005); C.M., Docket No. 09-1268 (issued January 22, 2010).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claim,
Chapter 2.808.6.6(a) (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
8

A.M.A., Guides (6th ed.), pp. 383-419.

9

Id. at page 411.

3

The Board finds that appellant did not submit sufficient medical evidence to show that
she has more than a five percent permanent impairment of either her right or left arm. The
weight of the medical evidence is represented by the December 23, 2009 report of Dr. Snyder, a
Board-certified physiatrist of professorial rank and the February 7, 2010 report of Dr. Ghodadra,
a Board-certified internist, who served as OWCP’s medical adviser, showed that appellant had
five percent permanent impairment of her right arm and five percent permanent impairment of
her left arm.
In a December 23, 2009 report, Dr. Snyder properly applied the standards of Table 15-23
(Entrapment/Compression Neuropathy Impairment) on page 449 of the sixth edition of the
A.M.A., Guides.10 With respect to the right upper extremity, she stated that for test findings
appellant had a grade modifier 3 based on test results; that for history she had a grade modifier 2;
and that for physical findings she had a grade modifier 1. The values of the grade modifiers
were added resulting in a total of six. Dividing this value of six by the three modifier categories
provided an average of two. Dr. Snyder correctly indicated that for right arm, appellant fell
under grade 2 which offered a default impairment rating of five percent for the right upper
extremity. Appellant’s functional score for the right extremity (dictated by the QuickDASH
score of 50) was consistent with the default rating and no additional impairment was assigned.
The final rating for the right-sided carpal tunnel was five percent of the right upper extremity.
Dr. Snyder provided similar calculations for the left upper extremity which properly yielded an
impairment rating for the left upper extremity of five percent. In a February 7, 2010 report,
Dr. Ghodadra indicated that he agreed with her assessment.
The Board finds that Dr. Snyder and OWCP’s medical adviser properly applied the
appropriate tables and grading schemes of the sixth edition of the A.M.A., Guides. Dr. Greatting
did not provide an impairment rating based on the sixth edition of the A.M.A., Guides.
Therefore, OWCP properly relied on the reports of Dr. Snyder and OWCP’s medical adviser’s
assessment of five percent impairment of the left upper extremity and five percent right upper
extremity based on the sixth edition of the A.M.A., Guides.
On appeal, appellant argued that OWCP erred in failing to adjudicate her schedule claim
in a timely manner pursuant to the fifth edition of the A.M.A., Guides.
In Harry D. Butler,11 the Board noted that Congress delegated authority to the Director
regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.12 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP
should reflect use of the sixth edition of the A.M.A., Guides.13 The applicable date of the sixth
10

See A.M.A., Guides 449, Table 15-23.

11

43 ECAB 859 (1992).

12

Id. at 866.

13

FECA Bulletin No. 09-03 (March 15, 2009). The FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

4

edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement or when the claim for such award was filed.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than five percent permanent impairment of her right upper extremity and five percent
permanent impairment of her left upper extremity, for which she received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 8, 2010 is affirmed.
Issued: August 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

